Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/22/21 has been entered. Claims 1-80 and 84-85 are cancelled. Claim 101 is new. Claims 81, 97, 98 and 100 have been amended. Claims 81-83 and 86-101 are pending. Claims 81-83, 86-87, 89-98 and 101 are under examination. Claims 88 and 99-100 are withdrawn.

Specification
	The amendment to the specification to include a sequence identification number for the sequence on page 38 is acknowledged.
The amendment to the title of the invention is acknowledged. 

Claim Rejections - Withdrawn
The rejection of claim 98 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.

The rejection of claim(s) 81-83, 86, 89-94 under 35 U.S.C. 102(a)(1) as being anticipated by Holst et al. US 2010/0278904 11/4/2010 cited in IDS is withdrawn in view of the amendment to the claims.

The rejection of claim(s) 81-83, 86, 87 and 89-94 under 35 U.S.C. 102(a)(1) as being anticipated by Holst et al. US 2010/0278904 11/4/2010 cited in IDS in view of Colloca  et al. WO 2014/141176  9/18/14 cited in IDS is withdrawn in view of the amendment to the claims.


Claim Rejection Maintained
Claims 81-83, 86, 89-94, 96 and 97  is/are rejected under 35 U.S.C. 103 as being unpatentable over Holst et al. US 2010/0278904 11/4/2010 cited in IDS in view of Chen et al. Adv Drug Deliv Rev. 2013 October 15; 65(10): 1357-1369.

The claims are drawn to a nucleic acid construct comprising sequences encoding:
a.    at least one invariant chain or variant thereof operatively linked to
b.    at least one antigenic protein or peptide or an antigenic fragment thereof; wherein
the C-terminal end of said invariant chain or variant thereof is operatively linked to the N-terminal end of said antigenic protein or peptide or antigenic fragment thereof;
said invariant chain or variant thereof comprises a protease cleavage site for a protease selected from the group consisting of furin and subtilisin-like proteases and optionally a trimerization (TRIM) domain located C-terminally of said protease cleavage site.

Holst et al disclose a nucleic acid construct comprising sequences encoding:
At least one invariant chain or variant thereof operatively linked to;
 an antigenic protein or peptide or fragment of antigenic protein or peptide  wherein the C terminus of the invariant chain or variant thereof is operatively linked to the N-terminal end of the antigenic protein or peptide 
See paragraph 80-81, 83-95, 121, 128 and 130-131.
Holst et al disclose that the encoded invariant chain comprises a region encoding a transmembrane domain. See paragraph 81.
Holst et al disclose that the encoded invariant chain shares at least 90% identity to SEQ ID NO: 1. See paragraph 83 of Holst et al.
US-12-095-730-2
; Sequence 2, Application US/12095730
; Publication No. US20100278904A1
; GENERAL INFORMATION
;  APPLICANT: COPENHAGEN UNIVERSITY
;  APPLICANT:Holst, Peter Johannes
;  APPLICANT:Thomsen, Allan Randrup
;  APPLICANT:Christensen, Jan Pravsgaard
;  TITLE OF INVENTION: A NUCLEOTIDE VACCINE
;  FILE REFERENCE: 0088562-027US0
;  CURRENT APPLICATION NUMBER: US/12/095,730
;  CURRENT FILING DATE: 2010-07-20
;  PRIOR APPLICATION NUMBER: PCT/DK2006/000675
;  PRIOR FILING DATE: 2006-11-30
;  PRIOR APPLICATION NUMBER: DK PA 2005 01697
;  PRIOR FILING DATE: 2005-11-30
;  PRIOR APPLICATION NUMBER: DK PA 2005 01857
;  PRIOR FILING DATE: 2005-12-30
;  PRIOR APPLICATION NUMBER: US 60/755,712
;  PRIOR FILING DATE: 2005-12-30
;  PRIOR APPLICATION NUMBER: DK PA 2006 00431
;  PRIOR FILING DATE: 2006-03-27
;  NUMBER OF SEQ ID NOS: 10
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 2
;  LENGTH: 216
;  TYPE: PRT
;  ORGANISM: Homo sapiens


  Query Match             92.9%;  Score 1142;  DB 8;  Length 216;
  Best Local Similarity   100.0%;  
  Matches  216;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         17 MDDQRDLISNNEQLPMLGRRPGAPESKCSRGALYTGFSILVTLLLAGQATTAYFLYQQQG 76
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDDQRDLISNNEQLPMLGRRPGAPESKCSRGALYTGFSILVTLLLAGQATTAYFLYQQQG 60

Qy         77 RLDKLTVTSQNLQLENLRMKLPKPPKPVSKMRMATPLLMQALPMGALPQGPMQNATKYGN 136
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RLDKLTVTSQNLQLENLRMKLPKPPKPVSKMRMATPLLMQALPMGALPQGPMQNATKYGN 120

Qy        137 MTEDHVMHLLQNADPLKVYPPLKGSFPENLRHLKNTMETIDWKVFESWMHHWLLFEMSRH 196
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MTEDHVMHLLQNADPLKVYPPLKGSFPENLRHLKNTMETIDWKVFESWMHHWLLFEMSRH 180

Qy        197 SLEQKPTDAPPKESLELEDPSSGLGVTKQDLGPVPM 232
              ||||||||||||||||||||||||||||||||||||
Db        181 SLEQKPTDAPPKESLELEDPSSGLGVTKQDLGPVPM 216


Holst et al disclose that the antigen protein or an antigenic peptide or antigenic fragment thereof is derived from a pathogen such as viruses, bacteria, protozoa, multicellular parasites or a cancer specific peptide. See paragraphs 98-117.
Holst et al disclose that the invariant chain and the antigenic protein or peptide or fragment thereof are linked by a direct link or link mediated by a spacer region. See paragraphs 120-129.


Holst et al disclose that a spacer between the invariant chain and the antigenic construct located at the C-terminus of the invariant chain  wherein the spacer can be other intracellular protease cleavage site. See paragraphs 121 and 124.
Thus, said protease cleavage site at the C-terminus of the invariant chain corresponds to the protease cleavage site located to the C-terminus of the CLIP domain (claim 82-83).
Although Holst et al disclose that the spacer can be other intracellular proteases (paragraph 124), Holst et al does not disclose that the protease cleavage site is a cleavage site for an endoplasmic reticulum protease or a trans-Golgi network protease or that the protease cleavage site is a furin cleavage site.
Chen et al disclose that linkers serve to join proteins together. See page 2 paragraph 2. Chen et al disclose that the targeting/activation site for in vivo cleavable linkers can also be inside the cells (i.e. intracellular) and Chen disclose an in vivo intracellular linker cleavable by furin which is a trans-Golgi network protease. Chen et al disclose that the furin cleavable linkers have been applied in various recombinant fusion proteins and comprises the motif RXR/KR. See p. 13 paragraph 2.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have used other intracellular protease cleavage site as the cleavage site in the polynucleotide construct of Holst et al such as the furin cleavage site disclosed by Chen et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Holst et al disclose that other intracellular protease cleavage sites can be used as the linker and .

Response to Arguments
Applicants state that Chen et al disclose that linkers serve to join proteins together and Chen therefore does not relate to protease cleavage sites within proteins, but between proteins in a fusion and Chen provides no indication that incorporating a protease cleavable linker into the invariant chain protein would give rise to increased immune response. See page 9 of Applicants reply. Applicants also state that Holst does not disclose a protease cleavage site within the invariant chain and the instant invention concerns protease cleavage sites positioned within the invariant chain.
Applicants’ argument has been carefully considered but is not found persuasive.
This is because the instant claims do not state that the protease cleavage site is positioned within the invariant chain.
Applicants state that a hind-sight approach has been applied in the analysis of Chen using knowledge of the invention and that Chen discloses other linkers and their benefits and the skilled person on reading Chen would be just motivated to use these multiple non-cleavable linker approaches as cleavable linker approach.
In response to applicants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants’ argument has been carefully considered but is not found persuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 716.02(d).
Applicants allegation of secondary considerations is directed to the Ii-fur-CIDR and Ii-Cterm-fur-CIDR constructs which comprise a furin inserted before (Ii-fur) or after (Ii-Cterm-fur) the trimerization domain. See page 81 under “vaccine designs”. Claim 81 is not limited to wherein the furin is inserted before or after the trimerization domain within the invariant chain and claim 81 does not exclude the furin being at the C-terminal end of the invariant chain. In addition, in claim 1 the TRIM domain located C-terminally of said protease cleavage site is optional.
For these reasons, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness and the rejection is maintained.




New Claim Rejection Based on Amendment
Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holst et al. US 2010/0278904 11/4/2010 cited in IDS in view of Chen et al. Adv Drug Deliv Rev. 2013 October 15; 65(10): 1357-1369 as applied to claims 81-83, 86, 89-94, 96 and 97 above, further in view of Colloca et al. WO 2014/141176 9/18/14 cited in IDS.

The combination of Holst et al and Chen et al does not disclose that the nucleic acid construct encodes an invariant chain amino acid sequence 100% identical to the amino sequence of SEQ ID NO: 1.
Colloca et al disclose a viral vector or adenovirus vector (see page 19 lines 30-35) comprising a nucleic acid construct comprising sequences encoding (i) a nucleic acid sequence encoding an invariant chain (aka Ii or CD74) having an amino acid sequence (i.e. SEQ ID NO: 1) 100% identical to instant SEQ ID NO: 1 (see page 10) or variants thereof (see p. 13 lines 16-35) ; and (ii) a nucleic acid sequence encoding at least one antigenic protein or antigenic fragment thereof operatively linked to the  nucleic acid encoding the invariant chain (see page 4 lines 15-20) wherein the invariant chain comprises a trimerization domain (see p. 11 lines 10-30), wherein Colloca et al disclose that the C terminus of the invariant chain is cloned at the N-terminus of a antigenic protein. See p. 28 lines 10-21.
BBO09186
ID   BBO09186 standard; protein; 232 AA.
XX
AC   BBO09186;
XX
DT   06-NOV-2014  (first entry)
XX
DE   Human invariant chain (CD74) p35 isoform, SEQ ID 1.
XX

KW   infectious disease; invariant chain p35 isoform; li protein; neoplasm;
KW   prophylactic to disease; protein therapy; therapeutic; vaccination;
KW   vaccine, anticancer; vaccine, general.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          1..46
FT                   /note= "This region is optionally truncated"
FT   Peptide         1..16
FT                   /label= Endoplasmic_reticulum_retention_signal_peptide
FT   Domain          17..46
FT                   /note= "Cytosolic domain with a sorting peptide 
FT                   (lysosomal targeting sequence)"
FT   Domain          47..72
FT                   /note= "Transmembrane domain"
FT   Region          73..92
FT                   /note= "Flexible region"
FT   Domain          93..96
FT                   /note= "Luminal domain"
FT   Region          97..120
FT                   /note= "CLIP region"
FT   Region          103..117
FT                   /note= "Core CLIP peptide"
FT   Disulfide-bond  134..208
FT                   /note= "Trimerization domain"
FT   Region          209..232
FT                   /note= "Flexible region"
XX
CC PN   WO2014141176-A1.
XX
CC PD   18-SEP-2014.
XX
CC PF   14-MAR-2014; 2014WO-IB059802.
XX
PR   15-MAR-2013; 2013WO-EP055409.
XX

XX
CC PI   Colloca S,  Cortese R,  Folgori A,  Nicosia A;
XX
DR   WPI; 2014-R49732/68.
DR   N-PSDB; BBO09187.
XX
CC PT   New poxviral vector comprises nucleic acid construct comprising nucleic 
CC PT   acid sequence encoding antigenic protein or its antigenic fragment 
CC PT   operatively linked to nucleic acid encoding invariant chain, for priming 
CC PT   or boosting immune response.
XX
CC PS   Claim 4; SEQ ID NO 1; 42pp; English.
XX
CC   The present invention relates to a novel poxviral vector comprising a 
CC   nucleic acid construct encoding an antigenic protein operatively linked 
CC   to a nucleic acid encoding an invariant chain. The invention also 
CC   provides a vaccine combination comprising the poxviral vector. The 
CC   poxviral vector is useful: in a vaccine combination which is useful in a 
CC   prime-boost vaccination regimen, and for preventing and treating 
CC   infectious diseases and tumor. The present sequence is a Human invariant 
CC   chain (CD74) p35 isoform whose coding sequence is contained in the novel 
CC   poxviral vector which is used in a vaccine combination for prime-boost 
CC   vaccination.
XX
SQ   Sequence 232 AA;

  Query Match             100.0%;  Score 1229;  DB 21;  Length 232;
  Best Local Similarity   100.0%;  
  Matches  232;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MHRRRSRSCREDQKPVMDDQRDLISNNEQLPMLGRRPGAPESKCSRGALYTGFSILVTLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MHRRRSRSCREDQKPVMDDQRDLISNNEQLPMLGRRPGAPESKCSRGALYTGFSILVTLL 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LAGQATTAYFLYQQQGRLDKLTVTSQNLQLENLRMKLPKPPKPVSKMRMATPLLMQALPM 120

Qy        121 GALPQGPMQNATKYGNMTEDHVMHLLQNADPLKVYPPLKGSFPENLRHLKNTMETIDWKV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GALPQGPMQNATKYGNMTEDHVMHLLQNADPLKVYPPLKGSFPENLRHLKNTMETIDWKV 180

Qy        181 FESWMHHWLLFEMSRHSLEQKPTDAPPKESLELEDPSSGLGVTKQDLGPVPM 232
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FESWMHHWLLFEMSRHSLEQKPTDAPPKESLELEDPSSGLGVTKQDLGPVPM 232


Colloca et al disclose that the antigenic protein is from a pathogen such as a virus or bacteria or protozoa or an intracellular parasite or cancer cell (see p. 9 lines 3-6).
Colloca et al disclose that fusion of the invariant chain to an antigen increases the immune response against said antigen. See page 2 lines 19-27.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the combination of Holst et al and Chen et al by substituting the nucleic acid sequence encoding the invariant chain with the nucleic acid encoding the invariant chain disclosed by Colloca et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Holst et al disclose that the invariant chain is of human origin prefarably the invariant chain of the organism that is to receive the vaccination and Colloca et al disclose nucleic acid encoding human invariant chain also useful for enhancing the immune response to antigen that could have been substituted in the nucleic acid construct of Holst et al. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): simple substitution of one known element for another to obtain predictable results and some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Allowable Subject Matter
Claims 95, 98 and 101 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Status of the Claims

Claims 81-83, 86-87, 89-94 and 96-97 are rejected. Claims 88 and 99-100 are withdrawn. Claim 95, 98 and 101 are objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.